Memorandum Opinion.
Defendant Albert Francis Johnson was convicted by a jury of the offense of unlawful sale of a hallucinogenic drug, contrary to MCLA 335.106; MSA 18.1106. He was sentenced to a prison term of 1-1/2 to 4 years.
On appeal defendant claims that the people did not prove that phencyclidine (P.C.P.) was a dangerous drug and devotes the major portion of his brief to the issue of dangerous drugs.
The trial court was correct. The defendant was charged with selling a hallucinogenic drug, not a dangerous drug.
An examination of the record and briefs discloses no prejudicial error.
Affirmed.